STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                             NO.        2022   KW   0378

VERSUS


BRIAN      HENRY   PITTMAN                                               JULY      18,       2022




In   Re:         Brian     Henry      Pittman,    applying      for   supervisory            writs,

                 22nd     Judicial      District      Court,    Parish      of    St.    Tammany,
                 No.    584, 864.




BEFORE:          HOLDRIDGE,        PENZATO,     AND   LANIER,   JJ.


        WRIT     DENIED.


                                                      GH

                                                      AHP
                                                      WIL




COURT      OF   APPEAL,       FIRST   CIRCUIT




            01-`j4
        DEPUTY     CLERK      OF   COURT
                 FOR    THE   COURT